Citation Nr: 1620581	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS), claimed as depression and severe anxiety as a result of combat action. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and denied service connection for depressive disorder, NOS.  The rating decision reopened the claim for service connection for PTSD and denied it on the merits.  

The Board notes that irrespective of the RO's August 2011 determination, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's depressive disorder, NOS, is related to active duty.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's hypertension is related to active duty, or that it was proximately caused or aggravated by service-connected disability.

3.  A January 1995 rating decision denied service connection for PTSD; the Veteran appellant did not submit a substantive appeal for that decision, and it became final. 

4.  Evidence added to the record since the January 1995 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Depressive disorder, NOS, claimed as depression and severe anxiety as a result of combat action, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

3.  The August 2005 rating decision that held that new and material evidence had not been received to reopen the final denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2015). 

4.  Evidence received since the August 2005 rating decision is not new and material, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is only required "to explain what 'new and material evidence means.'"  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice was provided in a May 2011 letter.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

Nevertheless, in July and August 2011 the Veteran was provided VA examinations relevant to each claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for any opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service Connection for Depressive Disorder, NOS

The Veteran contends that he has a psychiatric disability other than PTSD, claimed as depression and severe anxiety, as a result of combat.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for depressive disorder, NOS.

The Veteran's medical and personnel records show that he had Vietnam service.  His service personnel records and DD214 are negative for combat.  

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  

The post-service VA medical records reflect that the Veteran was prescribed medication for depression, several decades after his separation from service.  The medical records do not link the Veteran's depression to his service.  Moreover, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of the August 2011 VA examination provides an Axis I diagnosis of depressive disorder, NOS.  The examiner commented that there was no evidence in the record of psychiatric complaints, findings or treatment prior to military service, during military service or within one year of separation from military service.  The examiner commented that the Veteran sought psychiatric care in 1985 and the stressors identified at that time were socioeconomic.  As per longitudinal medical evidence, the date of onset of the Veteran's depressive symptomatology could be dated since 1985.  However, there was no medical evidence in any available file to relate the Veteran's mental condition to his military service.  

The Board finds that the August 2011 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinions with specific references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the specific references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

By contrast, there is no medical evidence linking the Veteran's depressive disorder, NOS, to his military service. 

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has depressive disorder, NOS, as a result of his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for depressive disorder, NOS.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for Hypertension 

The Veteran contends that he has hypertension directly related to his military service or secondary to his service-connected diabetes mellitus.

In addition to the general service connection law set forth above, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Veteran had confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii). 

However, hypertension is not on the list of presumptive conditions associated with Agent Orange exposure.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (Aug. 31, 2010).  The Secretary of VA (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540 -32553, 32545-32546 (June 8, 2010). 

Notwithstanding the foregoing presumptive provisions concerning herbicide exposure, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disability.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses of hypertension.  

A February 2016 brief submitted on the Veteran's behalf relates that his service treatment records show that at the time of his January 1970 separation medical examination, his blood pressure reading was 130/90.  However, the Board's own review of the Veteran's service treatment records reflects that his blood pressure reading at his January 1970 separation medical examination was 130/80.  The claimed blood pressure reading of 130/90 was shown by an August 1981 examination, more than a decade after the Veteran's separation.  

In fact, the evidence is negative for hypertension within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The post-service VA medical records reflect that the Veteran was diagnosed with hypertension in 2004, several decades after his separation from service.  These medical records do not link the Veteran's hypertension to his service or a service-connected disability.  Moreover, as noted above, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, supra.

The report of the July 2011 VA examination provides a pertinent diagnosis of hypertension, and notes that hypertension was diagnosed in 2004.  The report states that the hypertension was not a complication of diabetes, as there was no evidence of diabetic nephropathy to account for the Veteran's hypertension.  In addition, the hypertension was not worsened or increased by the Veteran's diabetes.  

The Board finds that the July 2011 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinions with specific references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the specific references makes for a more convincing rationale.  See Bloom, supra; Prejean, supra.

By contrast, there is no medical evidence linking the Veteran's hypertension to his service on a direct basis, or to a service-connected disability.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno, supra.  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's hypertension is due to his active duty, or secondary to service-connected diabetes mellitus) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

New and Material Evidence

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of reopening, the Board must presume the credibility of newly submitted evidence.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The January 1995 rating decision that denied service connection for PTSD explained that the evidence of record did not show a diagnosis of PTSD.  Evidence of record at that time included the Veteran's service treatment and personnel records and post-service VA medical records.  The Veteran did not appeal the determination and it became final. 

Evidence received since the January 1995 rating decision includes additional VA treatment records dated after the January 1995 rating decision became final.  Although new, these medical records do not include any diagnoses of PTSD.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA treatment records are not material within the meaning of 38 C.F.R. § 3.156(a).

As noted above, the report of the August 2011 VA examination provides an Axis I diagnosis of depressive disorder, NOS.  The examiner commented that even though the Veteran referred to having some traumatic experiences during his military service, he did not meet the stressor criterion of response which involved intense fear, hopelessness or horror.  The examiner noted that examination did not support the Veteran's contention that the claimed stressor was related to fear of hostile military or terroristic activity.

The August 2011 VA examination report is new.  As it weighs against the claim for service connection for PTSD, it does not raise a reasonable possibility of supporting the claim.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Subsequent to the January 1995 rating decision, the Veteran has offered additional written contentions in support of his claim that he incurred PTSD as a result of fear of hostile activities.  The Board finds that these assertions are redundant of the appellant's prior contentions that were already considered and rejected by the January 1995 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the new evidence received since the January 1995 rating decision raises no reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.  Thus, that evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

Service connection for depressive disorder, NOS, claimed as depression and severe anxiety as a result of combat action, is denied.  

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.  

New and material not having been received, the application to reopen a claim for service connection for PTSD is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


